     CASE 0:17-cv-00913-WMW-HB Document 54 Filed 08/31/20 Page 1 of 12




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


Alexis Bailly Vineyard, Inc., and                      Case No. 17-cv-0913 (WMW/HB)
The Next Chapter Winery, LLC,

                            Plaintiffs,
                                               ORDER ON CROSS-MOTIONS FOR
       v.                                          SUMMARY JUDGMENT

John Harrington, in his official capacity as
Commissioner of the Minnesota
Department of Public Safety,

                            Defendant.


       This matter is before the Court on the parties’ cross-motions for summary

judgment.    (Dkts. 49, 51.)    The Court previously granted Defendant’s motion for

summary judgment on jurisdictional grounds for lack of standing and, therefore, did not

address the merits of Plaintiffs’ claims. The United States Court of Appeals for the

Eighth Circuit reversed that decision, concluding that Plaintiffs have standing to pursue

their claims, and remanded the case to this Court to address the merits of Plaintiffs’

claims. Alexis Bailly Vineyard, Inc. v. Harrington, 931 F.3d 774 (8th Cir. 2019). For the

reasons addressed below, Defendant’s motion for summary judgment is denied and

Plaintiffs’ motion for summary judgment is granted.

                                     BACKGROUND

       Minnesota employs a three-tier alcohol-distribution system. Under this system,

separate licenses are required for the manufacture, wholesale distribution, and retail sale

of alcoholic beverages, including wine. See Minn. Stat. § 340A.301. This system
     CASE 0:17-cv-00913-WMW-HB Document 54 Filed 08/31/20 Page 2 of 12




prevents businesses from holding multiple types of licenses, limiting each business’s

operations to either manufacturing, wholesale distribution, or retail transactions.1 See id.

For example, a wine manufacturer must sell its product to wholesalers and cannot sell its

product directly to retailers or consumers. See id., subdivs. 8(a), 10.

       Farm wineries are exempt from the requirements of the three-tier system under the

Minnesota Farm Wineries Act (the Act), Minn. Stat. § 340A.315. A farm winery is “a

winery operated by the owner of a Minnesota farm and producing table, sparkling, or

fortified wines from grapes, grape juice, other fruit bases, or honey with a majority of the

ingredients grown or produced in Minnesota.” Minn. Stat. § 340A.101, subdiv. 11. A

licensed farm winery is permitted to sell its products directly to retailers and consumers.

Minn. Stat. § 340A.315, subdiv. 2. To qualify as a farm winery under the Act, a license-

holder must, among other requirements, pay an annual fee, produce 75,000 or fewer

gallons of wine annually, and operate on agricultural land. Minn. Stat. § 340A.315,

subdivs. 1, 2, 9. In addition, the Act requires a farm winery to produce wine “with a

majority of the ingredients grown or produced in Minnesota” (the in-state requirement).

Minn. Stat. § 340A.101, subdiv. 11.

       If Minnesota-grown or Minnesota-produced ingredients are “not available in

quantities sufficient to constitute a majority” of the wine produced by a farm winery in a

given year, the farm winery may apply for an exemption from the in-state requirement by

submitting an affidavit to the Commissioner of the Minnesota Department of Public


1
       There are limited exceptions to the multiple-license prohibition, none of which is
relevant to this lawsuit.


                                              2
     CASE 0:17-cv-00913-WMW-HB Document 54 Filed 08/31/20 Page 3 of 12




Safety (Commissioner). Minn. Stat. § 340A.315, subdiv. 4. If the Commissioner agrees

with the applicant, the farm winery may use imported ingredients for one year, “after

which time the farm winery must use the required amount of Minnesota products” unless

the farm winery files a new affidavit. Id. Acceptable reasons for seeking an exemption

include, but are not limited to, weather-related crop loss or the desire to produce varietals

that require grapes not grown in Minnesota.

       Plaintiffs Alexis Bailly Vineyard, Inc. (Alexis Bailly), and The Next Chapter

Winery, LLC (Next Chapter) (collectively, Plaintiffs), are Minnesota farm wineries that

seek to expand their business operations. Plaintiffs allege that they cannot consistently

obtain the necessary quantity and quality of wine ingredients to support expanding their

operations if 51 percent of the ingredients must originate in Minnesota. Although the

Commissioner has never denied Alexis Bailly or Next Chapter a requested exemption,

both wineries maintain that the Act’s in-state requirement affects their business planning

and wine production, including their desire to expand their operations. Plaintiffs want to

produce more wine varieties, use higher-quality and lower-cost ingredients that are more

reliably available from other states and countries, and increase the volume of wine they

produce. For example, Next Chapter contends that, absent the Act’s in-state requirement,

it would immediately double the amount of grapes and grape juices that Next Chapter

purchases from outside Minnesota.        Plaintiffs commenced this lawsuit against the

Commissioner 2 seeking a declaration that the Act’s in-state requirement restricts


2
      When Plaintiffs commenced this lawsuit, the Commissioner was Mona Dohman.
Because John Harrington subsequently was appointed to serve as Commissioner, he has


                                              3
     CASE 0:17-cv-00913-WMW-HB Document 54 Filed 08/31/20 Page 4 of 12




interstate and foreign commerce, in violation of the United States Constitution, and a

permanent injunction against enforcement of the Act’s in-state requirement.

       The Court previously granted Defendant’s motion for summary judgment on April

9, 2018, concluding that Plaintiffs lack standing and, therefore, this Court lacks

jurisdiction. Accordingly, the Court did not consider the parties’ alternative summary-

judgment arguments addressing the merits of Plaintiffs’ claims. The Eighth Circuit

reversed that decision, concluding that Plaintiffs have standing to pursue their claims, and

remanded the case for this Court to consider the merits of Plaintiffs’ claims. Alexis

Bailly, 931 F.3d at 780. Currently before the Court are the parties’ renewed cross-

motions for summary judgment.

                                       ANALYSIS

       Summary judgment is proper when the record before the district court establishes

that there is “no genuine dispute as to any material fact” and the moving party is “entitled

to judgment as a matter of law.” Fed. R. Civ. P. 56(a). A genuine dispute as to a material

fact exists when “the evidence is such that a reasonable jury could return a verdict for the

nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). When

deciding a motion for summary judgment, a district court construes the evidence in the

light most favorable to the nonmoving party and draws all reasonable inferences in the

nonmoving party’s favor. See Windstream Corp. v. Da Gragnano, 757 F.3d 798, 802–03

(8th Cir. 2014). When asserting that a fact is genuinely disputed, the nonmoving party

been substituted as the Defendant in this case. See Fed. R. Civ. P. 25(d) (providing that
substitution of a former official named as a party in his or her official capacity is
automatic).


                                             4
     CASE 0:17-cv-00913-WMW-HB Document 54 Filed 08/31/20 Page 5 of 12




must “submit affidavits, depositions, answers to interrogatories, or admissions on file and

designate specific facts” in support of that assertion. Gander Mountain Co. v. Cabela’s,

Inc., 540 F.3d 827, 831–32 (8th Cir. 2008); see also Fed. R. Civ. P. 56(c)(1)(A).

      Plaintiffs contend that the Act’s in-state requirement violates both the interstate

dormant Commerce Clause and the foreign dormant Commerce Clause. The Court

addresses each argument in turn.

      I.     Interstate Dormant Commerce Clause

      The Commerce Clause in Article I, Section 8, of the United States Constitution

grants Congress the power to regulate interstate commerce. U.S. Const. art. I, § 8, cl. 3.

In addition to granting this power to Congress, the Commerce Clause “has long been

understood to have a ‘negative’ aspect that denies the States the power unjustifiably to

discriminate against or burden the interstate flow of articles of commerce.” Or. Waste

Sys., Inc. v. Dep’t of Envtl. Quality of State of Or., 511 U.S. 93, 98 (1994); see also

S. Dakota Farm Bureau, Inc. v. Hazeltine, 340 F.3d 583, 592 (8th Cir. 2003) (“The

dormant Commerce Clause is the negative implication of the Commerce Clause: states

may not enact laws that discriminate against or unduly burden interstate commerce.”).

State laws violate the dormant Commerce Clause “if they mandate ‘differential treatment

of in-state and out-of-state economic interests that benefits the former and burdens the

latter.’ ” Granholm v. Heald, 544 U.S. 460, 472 (quoting Or. Waste, 511 U.S. at 99).

      “A state law that is challenged on dormant Commerce Clause grounds is subject to

a two-tiered analysis.” Hazeltine, 340 F.3d at 593. First, a court must determine whether

the statute “overtly discriminates against interstate commerce.” R & M Oil & Supply,


                                            5
     CASE 0:17-cv-00913-WMW-HB Document 54 Filed 08/31/20 Page 6 of 12




Inc. v. Saunders, 307 F.3d 731, 734 (8th Cir. 2002) (internal quotation marks omitted).

“A statute ‘overtly discriminates’ if it is discriminatory on its face, in its purpose, or

through its effects.” Id. If the statute overtly discriminates, it is subject to “the strictest

scrutiny” and “it is per se invalid unless the [government] can demonstrate, under

rigorous scrutiny, that [it has] no other means to advance a legitimate local interest.”

Hazeltine, 340 F.3d at 593 (internal quotation marks omitted). If a court determines that

the statute is not overtly discriminatory, the court proceeds to the second tier of the

analysis, under which the statute is invalidated as unconstitutional “only if the burden

[the statute] imposes on interstate commerce ‘is clearly excessive in relation to its

putative local benefits.’ ” Id. (quoting Pike v. Bruce Church, Inc., 397 U.S. 137, 142

(1970)).

       A.     Overt Discrimination

       Plaintiffs argue that the Act’s in-state requirement is per se invalid because the

requirement is overtly discriminatory on its face, in its purpose, and in its effects. A

statute that discriminates against interstate commerce in any one of these three ways is

per se invalid. Id. The Commissioner counters that the Act’s in-state requirement is not

overtly discriminatory on its face, in its purpose, or in its effects.

       Plaintiffs first contend that the Act’s in-state requirement is facially discriminatory

because it expressly applies disparate treatment to their use of in-state and out-of-state

wine components. A statute is facially discriminatory when it expressly favors a local

interest over out-of-state interests. U & I Sanitation v. City of Columbus, 205 F.3d 1063,

1069 (8th Cir. 2000).        For example, it is well-established that a law is facially



                                                6
      CASE 0:17-cv-00913-WMW-HB Document 54 Filed 08/31/20 Page 7 of 12




discriminatory if it imposes a monetary surcharge or tax on a transaction that crosses state

lines that is higher than the surcharge or tax imposed on a similar transaction that occurs

entirely within the state. Or. Waste, 511 U.S. at 99. Moreover, a law that discriminates

between in-state and out-of-state economic interests is impermissible regardless of the

degree of disparate treatment because “the magnitude and scope of the discrimination

have no bearing on the determinative question,” which is “whether discrimination has

occurred.” Assoc. Indus. of Mo. v. Lohman, 511 U.S. 641, 650 (1994); accord Fulton

Corp. v. Faulkner, 516 U.S. 325, 333 n.3 (1996). The fact that a law directly regulates

only in-state actors or activities does not prevent a court from concluding that the law is

facially discriminatory to out-of-state economic interests. See, e.g., Jones v. Gale, 470

F.3d 1261, 1267–70 (8th Cir. 2006) (concluding that state law banning corporate

ownership of farmland unless corporate designee resides on land was discriminatory on

its face even though the law regulated only in-state land).

          Here, the Commissioner is correct that the Act’s in-state requirement does not

impose a tax or surcharge on any transaction that crosses state lines. But the Act

nonetheless expressly penalizes interstate transactions by making a farm winery license

contingent on a farm winery purchasing most of its winemaking ingredients from entities

within Minnesota. As a prerequisite to licensure, the Act mandates disparate treatment of

in-state and out-of-state winemaking ingredients, favoring the former and disfavoring the

latter.    The Commissioner’s contention that the Act merely regulates the in-state

production and sale of wine is misleading because it focuses on the production and sale

of wine while ignoring the procurement of ingredients necessary to produce wine. The


                                             7
     CASE 0:17-cv-00913-WMW-HB Document 54 Filed 08/31/20 Page 8 of 12




fact that the Act “does not favor Minnesotan farm wineries over other states’ wineries”

might be true. But that fact is inconsequential to the analysis because the Act does favor

Minnesota growers and producers of winemaking ingredients, as well as Minnesota

wineries that use mostly in-state ingredients.

       In summary, a law is discriminatory on its face if it expressly imposes “differential

treatment of in-state and out-of-state economic interest that benefits the former and

burdens the latter.” Id. at 1269 (quoting Hazeltine, 340 F.3d at 593)). Here, the Act’s in-

state requirement expressly favors and benefits in-state economic interests—namely, in-

state growers and producers of winemaking ingredients as well as wineries that use

mostly in-state ingredients—while disfavoring and burdening those same economic

interests outside of Minnesota.       Consequently, the Act’s in-state requirement is

discriminatory on its face.     In light of this conclusion, the Court need not address

Plaintiffs’ alternative arguments that the Act’s in-state requirement is discriminatory in

its purpose and effects.

       B.     Strict Scrutiny

       The second step in analyzing a challenge under the dormant Commerce Clause is

to apply the appropriate degree of scrutiny. SDDS, Inc. v. South Dakota, 47 F.3d 263,

268 (8th Cir. 1995). If, as here, the challenged law is overtly discriminatory, it is per se

invalid and subject to strict scrutiny. Id. “Once strict scrutiny is triggered, ‘the burden

falls on the State to justify [the statute] both in terms of the local benefits flowing from

the statute and the unavailability of a nondiscriminatory alternative adequate to preserve

the local interests at stake.’ ” Id. at 271 (quoting Hunt v. Wash. State Apple Advert.



                                             8
     CASE 0:17-cv-00913-WMW-HB Document 54 Filed 08/31/20 Page 9 of 12




Comm’n, 432 U.S. 333, 353 (1977)). The focus of this strict-scrutiny analysis “does not

concern the strength of the interest advanced by the challenged law.” Hazeltine, 340 F.3d

at 597. Instead, “the question is whether reasonable non-discriminatory alternatives exist

to advance the interests.” Id. It is the state’s burden to demonstrate that no such

alternative exists. Id. Typically, “[t]he only way that discriminatory state action can

withstand this level of scrutiny is if the state demonstrates that the out-of-state articles are

more dangerous than are in-state articles.” SDDS, Inc., 47 F.3d at 271 n.8 (citing Chem.

Waste Mgmt., Inc. v. Hunt, 504 U.S. 334, 343–44 (1992); Maine v. Taylor, 477 U.S. 131,

131 (1986)).

       Plaintiffs argue that the Act’s in-state requirement cannot survive strict scrutiny

because the Commissioner has not demonstrated that a non-discriminatory state interest

exists, “let alone a lack of alternative means in achieving that interest.”                The

Commissioner does not directly address the strict-scrutiny analysis.              Instead, the

Commissioner insists that strict scrutiny does not apply. The Commissioner’s failure to

address the strict-scrutiny analysis is fatal to the Commissioner’s position, given that the

burden rests with the Commissioner. Nonetheless, the record also supports Plaintiffs’

position that the Act’s in-state requirement cannot survive strict scrutiny.

       The Commissioner asserts that Minnesota has an interest in promoting “an agro-

tourism industry for wine growers and producers on Minnesota farm land.” But even

though a state may have a legitimate interest in “encouraging domestic industry” within

the state, “the Commerce Clause stands as a limitation on the means by which a State can

constitutionally seek to achieve that goal.” Bacchus Imports, Ltd. v. Dias, 468 U.S. 263,


                                               9
    CASE 0:17-cv-00913-WMW-HB Document 54 Filed 08/31/20 Page 10 of 12




271 (1984). There is no suggestion in the record or the parties’ arguments that the Act’s

in-state requirement serves any interest other than favoring Minnesota’s economic

interests over similar out-of-state economic interests. 3 The Commissioner has neither

argued nor presented evidence that out-of-state winemaking ingredients are more

dangerous than in-state winemaking ingredients. And the Act itself belies any such

suggestion, as the Act permits a licensed farm winery to use out-of-state ingredients so

long as those ingredients do not exceed 49 percent of the final product. Moreover, the

Commissioner makes no effort even to suggest that there are no reasonable

nondiscriminatory alternative methods of promoting an “agro-tourism industry” for wine

in Minnesota.

       For the foregoing reasons, the Act’s in-state requirement is unconstitutional under

the interstate dormant Commerce Clause.

       II.      Foreign Dormant Commerce Clause
       Plaintiffs also assert that the Act’s in-state requirement violates the foreign

dormant Commerce Clause because it prevents them from freely purchasing winemaking


3
        The Commissioner argues that Minnesota’s three-tier alcohol-distribution system
is constitutionally legitimate. The Twenty-First Amendment “gives each State leeway in
choosing the alcohol-related public health and safety measures that its citizens find
desirable,” but that leeway “is not a license to impose all manner of protectionist
restrictions on commerce in alcoholic beverages.” Tenn. Wine & Spirits Retailers Ass’n
v. Thomas, 139 S. Ct. 2449, 2457 (2019) (holding that Tennessee’s residency requirement
for retail liquor license applicants was unconstitutional as it “blatantly favors the State’s
residents and has little relationship to public health and safety”); accord Granholm, 544
U.S. at 488–89. As such, to the extent that the Commissioner relies on its legitimate
interest in regulating alcohol through its three-tier alcohol-distribution system, that
interest is insufficient to justify discriminatory treatment of out-of-state economic
interests that contravene the dormant Commerce Clause.


                                             10
    CASE 0:17-cv-00913-WMW-HB Document 54 Filed 08/31/20 Page 11 of 12




ingredients from other countries. The Commissioner does not expressly address this

argument. But in light of the Court’s conclusion that the Act’s in-state requirement is

facially unconstitutional in violation of the interstate dormant Commerce Clause, the

Court need not address whether the Act’s in-state requirement also violates the foreign

dormant Commerce Clause.

                                       ORDER

      Based on the foregoing analysis and all the files, records and proceedings herein,

IT IS HEREBY ORDERED:

      1.     The motion for summary judgment of Defendant John Harrington, in his

official capacity as Commissioner of the Minnesota Department of Public Safety,

(Dkt. 49), is DENIED.

      2.     The motion for summary judgment of Plaintiffs Alexis Bailly Vineyard,

Inc., and The Next Chapter Winery, LLC, (Dkt. 51), is GRANTED as follows:

             a.     The Minnesota Farm Wineries Act’s requirement that licensed farm

                    wineries use a majority of Minnesota-grown or Minnesota-produced

                    ingredients, as reflected in Minnesota Statutes Sections 340A.101,

                    subdivision 11, and 340A.315, subdivision 4, is DECLARED

                    facially unconstitutional as a violation of the interstate dormant

                    Commerce Clause of the United States Constitution.

             b.     Defendant John Harrington, in his official capacity as Commissioner

                    of the Minnesota Department of Public Safety, is PERMANENTLY

                    ENJOINED from enforcing the Minnesota Farm Wineries Act’s


                                          11
   CASE 0:17-cv-00913-WMW-HB Document 54 Filed 08/31/20 Page 12 of 12




                  requirement that licensed farm wineries use a majority of Minnesota-

                  grown or Minnesota-produced ingredients, as reflected in Minnesota

                  Statutes Sections 340A.101, subdivision 11, and 340A.315,

                  subdivision 4.

      LET JUDGMENT BE ENTERED ACCORDINGLY.



Dated: August 31, 2020                             s/Wilhelmina M. Wright
                                                   Wilhelmina M. Wright
                                                   United States District Judge




                                        12
